Citation Nr: 0304942	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-43 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.   


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had nine months and twenty-five days of active 
service  between September 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2001 pursuant to a November 
29, 2000 Order of the United States Court of Appeals for 
Veterans Claims.  This matter was originally on appeal from a 
July 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran had 
a personality disorder that pre-existed his entry into 
service and was present during service.  

2.  The competent medical evidence does not demonstrate that 
an acquired psychiatric disorder was present during service 
or became manifest to a compensable degree within one year 
from the veteran's separation from service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Board Remand and the Veterans Claim Assistance Act of 
2000 

The United States Court of Appeals for Veterans Claims 
(Court) ordered the Board to readjudicate the veteran's claim 
under the Veterans Claim Assistance Act of 2000 (VCAA) as the 
veteran's claim was denied on the basis that it was not well-
grounded.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The VCAA eliminated the well-groundedness requirement.  The 
veteran was notified of the Court's order by letter dated in 
January 2001.  The veteran responded in multiple letters that 
he had no further evidence to produce and to proceed with his 
appeal.  In April 2001, the Board remanded the veteran's 
claim to the RO.  A deferred rating decision shows that the 
RO prepared to advise the veteran that he needed to provide 
evidence that showed a chronic mental disability currently 
existed and evidence that showed that it was caused by or 
incurred in service.  The veteran, however, notified the RO 
once again that he had no additional evidence, presumably in 
response to the Board's Remand, a copy of which he received.  
A December 2001 Supplemental Statement of the Case shows that 
the RO readjudicated the veteran's claim, continued the 
denial, and advised the veteran of the VCAA.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board, however, determined that additional development 
was needed prior to a readjudication of the claim on the 
merits.  By letter dated in July 2002, the Board advised the 
veteran that the Board had asked the Detroit VA Medical 
Center (MC) to schedule him for an examination and that he 
would be notified by that medical center of when and where to 
report.  The Board also advised the veteran that it was 
important to his appeal to report for the examination and he 
was advised of the possible consequences for failure to 
report for a VA examination under the provisions of 38 C.F.R. 
§ 3.655.  The claims file indicates that the veteran was 
scheduled for an examination in August 2002.  He failed to 
report and he was notified of the same by letter dated in 
August 2002.  He was offered the opportunity to reschedule 
another examination and that failure to do so could have an 
impact on his claim.  By letter dated in October 2002, the 
Board also advised the veteran that it had been notified that 
the veteran failed to report for an examination.  The Board 
extended the veteran the opportunity to submit additional 
evidence or argument or proceed with his appeal.  The veteran 
did not respond.  

The Board finds that the requirements under the VCAA have 
been substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim 
and the reasons the claim was denied.  The RO provided the 
veteran with a copy of the September 1996 Statement of the 
Case (SOC), May 1999 and December 2001 SSOCs.  The SOC 
provided the veteran with notice of the laws and regulations 
pertaining to service connection.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  In addition to 
evidence expected from the VA examination that might have 
been material to the outcome of the claim, the RO retrieved 
VA treatment records dated from May 1989 to September 1989.   
The claims file shows that service medical records and 
relevant VA and private treatment records were previously 
associated with file.  Also, a November 1998 Report of 
Contact noted that in response to a request for Battle Creek 
VAMC treatment records dated from 1981 to 1982 it was 
reported that a physical file was never made on the veteran.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the claimant for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board will proceed with appellate review.


Service Connection

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 1111 
(West 1991); 38 C.F.R. § 3.304(b).  Service medical records 
show that the veteran underwent a pre-induction examination 
in April 1968.  He was assigned a physical profile of "1" for 
his psychiatric condition.  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993) (providing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
In a September 1968 letter, J.S.R., ACSW reported that the 
veteran was treated periodically at the Downriver Child 
Guidance Clinic from March 1966 to October 1967.  He related 
that testing revealed "multiple ticks or habit spasms in a 
compulsive intelligent individual."  J.S.R. noted that on 
the basis of the clinic's contacts with the veteran, the 
clinic found him to be a very depressed, anxious, isolated, 
and repressed individual.  He further noted that there were 
indications of paranoid type of thinking as well as suicidal, 
homicidal, and obsessive thoughts.  Service medical records 
show that the veteran underwent an induction examination in 
September 1968.  It was noted that the veteran had 
psychiatric immaturity and a physical profile of "2" was 
assigned.  Any changes in the veteran's fitness for military 
service from April 1968 to September 1968 were noted on the 
April 1968 examination report, which is a customary practice 
of the military.  Thus, the Army did not "tamper" with the 
veteran's service medical records with intent to deceive as 
charged by the veteran.   In a record prepared during the 
September 1968 examination, it was noted that the veteran 
reported that he had been treated at a Child Guidance Center.  
The Report of Medical History shows that the veteran reported 
a positive response to questions of whether he ever had or 
had now frequent trouble sleeping, depression or excessive 
worry, bed wetting, or nervous trouble of any sort.  

Service medical records show that in October 1968 and January 
1969, the veteran was treated for lacerations of the wrists 
and forearm.  A February 1969 record entry noted that the 
veteran was seen in the mental health clinic for a 
situational adjustment problem.  April 1969 records show that 
the veteran was treated for lacerations initially perceived 
as a suicide gesture.  The veteran underwent a psychiatric 
examination.  The examiner noted that the veteran's 
difficulties since coming in service were similar in many 
ways to those difficulties that he had with his parents and 
with school authorities prior to entering the Army.  The 
examiner further noted that there was no evidence of clinical 
depression or anxiety and, similarly, there was no indication 
of any severe neurotic disorder or any signs or symptoms of a 
thinking disorder, delusions, hallucinations or any other 
manifestations of a psychotic process.  He provided a 
diagnosis of chronic mixed character disorder with features 
of immaturity and passive aggressiveness that pre-existed 
service.  In a July 1969 letter, private physician Dr. R.T.S. 
indicated that he evaluated the veteran.  He reported that 
his diagnostic impression was passive aggressive personality 
with many borderline features.  Service medical records show 
that the August 1969 Certificate of Psychiatric Evaluation 
noted a diagnosis of passive-aggressive personality, chronic, 
severe, manifested by anger and hostility when frustrated.  
It further noted a recommendation for an administrative 
separation.  The veteran's October 1969 separation 
examination report shows that the service examiner assigned a 
physical profile of "1" for the veteran's psychiatric 
condition.  On the Report of Medical History, the veteran 
reported positive responses to questions of whether he ever 
had or had now frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, bed 
wetting, nervous trouble of any sort, any drug or narcotic 
habit, and excessive drinking habit.  
 
Within one year from the veteran's discharge from service, 
Ypsilanti State Hospital records show that the veteran was 
hospitalized from December 1969 to January 1970 on a 
"Voluntary Order."  It was noted that the veteran was a 
drug addict and very difficult to manage at home.  The mental 
examination was within normal limits.  It was reported that 
the veteran's condition improved markedly during the course 
of the hospitalization.  In an October 1972 letter, Dr. 
D.J.P. of Ypsilanti State Hospital reported that the veteran 
requested a re-evaluation of his mental state.  Dr. D.J.P. 
noted that the veteran was diagnosed with drug dependence, 
hallucinogens, and passive-aggressive personality during his 
hospitalization in 1969/1970.  Dr. D.J.P. indicated that his 
review of the veteran's casebook and current evaluation 
revealed that there had been no significant change in the 
veteran's mental status since he was discharged from the 
hospital in 1970.  Dr. D.J.P. noted that except for the 
veteran's lack of motivation to become self-supporting, the 
veteran's mental status examination was within normal limits 
as it had been in the past.  Dr. D.J.P.'s diagnostic 
impression was passive-aggressive personality and drug 
dependence, hallucinogens.  

The service medical records and Ypsilanti State Hospital 
records show that at no time was the veteran diagnosed with 
any acquired psychiatric disorder during service or within 
one year from the veteran's discharge from service.  It is 
noted that a diagnosis of depressive neurosis was given on VA 
examination in July 1973.  This, however, was several years 
after service, and this disorder has not been currently 
identified.  After July 1973, Ann Arbor VAMC inpatient 
treatment records dated from September 1981 to November 1981 
continued to note a diagnosis of passive-aggressive 
personality disorder.  Detroit VAMC treatment records which 
include treatment records from Allen Park VAMC dated from May 
1989 to September 1989 show only a diagnosis of alcohol 
dependence.  VA treatment records dated from February 1994 to 
February 1995 only note a past medical history of depression 
as reported by the veteran.  

While the veteran contends that "service aggravated if not 
caused an acquired psychiatric disability" and his parents 
contend that the Army made the veteran's disorder worse, they 
have not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The competent medical evidence of record 
shows a diagnosed personality disorder found to have existed 
prior to service, that was present during service and present 
within the first year of the veteran's discharge from 
service.  No acquired psychiatric disorder is diagnosed 
during this period and a personality disorder is not a 
disease upon which VA compensation benefits may be based.  38 
C.F.R. § 3.303(c).  As discussed earlier, the veteran was 
scheduled for a VA examination but he failed to report.  
Therefore, the Board must evaluate the veteran's disorder on 
the currently available evidence.  38 C.F.R. § 3.655.  In 
view of the veteran's failure to appear for a VA examination 
scheduled in conjunction with, and necessary for the 
adjudication of his claim, service connection for an acquired 
psychiatric disorder must be denied on the basis of the 
current evidence.  

In the September 1996 Substantive Appeal, the veteran asked, 
"[h]ow could a lifelong character disorder disappear?"  He 
noted that service medical records showed that in April 1968, 
he had an impairment, in June 1968, he did not have an 
impairment, in September 1968, he had an impairment, and in 
October 1969, he did not have an impairment.  He has advanced 
this argument in numerous letters along with the contention 
that he was discharged in perfect health so reasonable doubt 
should be resolved in his favor.  As previously stated, the 
veteran was initially assigned a physical profile of "1" 
for his psychiatric condition at his April 1968 pre-induction 
physical.  The June 1968 Application for Determination of 
Moral Eligibility for Induction noted a physical profile of 
"1" for his psychiatric condition.  The purpose of the 
application was to determine whether a waiver should be 
granted for the offense the veteran committed.  The 
application is not a medical report prepared by service 
medical professionals.  Evidence was presented at the 
September 1968 induction physical which necessitated a change 
in physical profile to "2" from a "1." This change was 
made directly on the April 1968 examination report.  The 
October 1969 separation examination report does note a 
physical profile of "1."  A precise explanantion for this 
change in designation is not of record.  Whatever the reason, 
it is not a basis to reject in toto the service department 
records.  The service medical records show that an 
administrative separation was recommended based on the 
veteran's diagnosed passive-aggressive personality and the 
veteran was discharged shortly thereafter.  Service 
connection may not be granted for a personality disorder.  
38 C.F.R. §§  3.303(c), 4.9.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for an acquired psychiatric disorder is 
denied.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

